Order entered April 22, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00353-CV

                IN RE BOTTLED BLONDE DALLAS, LLC
                   D/B/A BOTTLED BLONDE, Relator

         Original Proceeding from the 101st Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-01065

                                 ORDER
                Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   LANA MYERS
                                               JUSTICE